DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 23 May 2022.  As directed by the amendment: claims 1, 10, and 14 have been amended; no claims have been cancelled or added. Thus, claims 1-18 are presently pending in this application with claims 4-6, 8, 9, 13, 16, and 17 withdrawn from consideration. 
Response to Arguments
Applicant’s arguments, see page 6, filed 23 May 2022, with respect to the 112(f) interpretation of the limitation “backflow prevention mechanism” have been fully considered and are persuasive.  The 112(f) interpretation of claims 1, 10, and 14 has been withdrawn. 
Applicant's arguments with respect to the 103 rejections filed 23 May 2022 have been fully considered but they are not persuasive. Applicant argues that (a) Flaherty does not teach “a drive mechanism adapted to exert a force to urge a medicament out the container,” (b) Flaherty’s one-way valve only restricts fluid from the needle (not the cannula) and backflow prevention would not happen in “the period of time at least until the drive mechanism urges the medicament from the container,” and (c) Finch fails to teach all of the limitations of the claim. 
Regarding (a), Applicant argues that because Flaherty discloses an embodiment where the dispenser 40 (interpreted as the equivalent drive mechanism of the claims) acts as a metering device that allows pulses of fluid to pass to the exit port assembly (¶0067), Flaherty does not teach a drive mechanism as required. However, the relied upon embodiment of the dispenser in the previous rejection is the embodiment in which “the dispenser 40 is configured to create a driving or pumping force on the fluid passing therethrough.” Although this force is not the only force acting on the fluid in the container, because the dispenser 40 additionally drives and pumps fluid away from the container 30, more fluid is as a result urged out of the container 30. Flaherty therefore sufficiently discloses the limitation “the drive mechanism adapted to exert a force to urge the medicament out the container.”
Regarding (b), Applicant argues that the one-way check valve of Flaherty in Fig. 18 prevents fluid entering the cannula access septum from flowing backwards into the dispenser (¶0093). However, in the previous rejection, the one-way check valve is taught from the embodiment of Fig. 18 and applied to the embodiment of Figs. 2-5. As applied to the embodiment of Figs. 2-5, the one-way check valve would be located along the fluid path between the dispenser 40 and the needle assembly (703, 704) and would prevent any fluid entering the needle assembly (which includes needle 704 and cannula 703) from flowing backwards. Because the one-way valve is always present, the backflow prevention would happen even before using the device.
Regarding (c), Applicant argues that Finch further fails to teach the amended limitation of preventing backflow from the cannula. However, Finch is used as a teaching reference about how one-way valves are known in the art to prevent clot formation, even before a device is used. 
As such, the rejections are maintained as appropriate below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the cannula" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the cannula” of line 5 will be interpreted as “a cannula” that is part of the needle assembly (as defined in other claims) and “a cannula” of line 6 will be interpreted as “the cannula” of line 5. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al (US 2002/0123740) in view of Finch et al (US 6120492).
Regarding claim 1, Flaherty discloses:
A drug delivery device (10; Figs. 2-5) comprising: a housing (20) defining a shell and an inner volume (Fig. 2 – inside of housing 20); a container (30) at least partially disposed within the housing (20), the container (30) having an inner volume adapted to contain a medicament to be administered to a user (¶0065 – reservoir 30 is filled or prefilled with the desired fluid/drug); a drive mechanism (40) at least partially disposed within the housing (20), the drive mechanism (40)adapted to exert a force to urge the medicament out the container (30) (¶0067 – “the dispenser 40 is configured to create a driving or pumping force on the fluid passing therethrough”); a needle assembly (703, 704) at least partially disposed within the housing (20), the needle assembly (703, 704) adapted to insert a needle (704) or a trocar into the user's skin and to subsequently retract (Figs. 3, 5; ¶0068 – “penetrating member 704 is arranged to drive the cannula 703 through a patient's skin and into subcutaneous tissue of the patient, and then be withdrawn to leave the soft cannula 703 in place in the subcutaneous tissue”), thereby leaving a cannula (703) within the user's skin (¶0068) for a period of time at least until the drive mechanism (40) urges the medicament out the container; a fluid flow connection (flow path defined by tube extending from drive mechanism 40 to the expanding and contracting members 710P, 710D) coupled to the container (30) and the needle assembly (703, 704), the fluid flow connection adapted to allow the medicament to flow from the container (30) to the needle assembly (703, 704) (¶0071 – “All connections allow flow to pass through while preventing leaks at the connection point” – the flow path comprises connectors 710P, 710D as well as needle 704 and allows fluid to flow from the container 30 through drive mechanism 40 to the cannula 703); 
Flaherty discloses all of the elements of the claim but is silent regarding “a backflow prevention mechanism associated with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the cannula to the container, thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.”
Regarding “a backflow prevention mechanism associated with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the cannula to the container,” Flaherty teaches a different embodiment of a drug delivery device (Fig. 18) which implements a one-way check valve in part of the fluid flow connection (720D) “to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40” (¶0093). Such a one-way check valve would be along the fluid path of the embodiment of Fig. 2 proximal to the connecting member (702) and would therefore prevent backflow from both the needle (704) and the cannula (703). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 2 to incorporate the backflow prevention mechanism in the form of a one-way valve taught by the embodiment of Fig. 18 in order to prevent fluid from entering the device and flowing backwards to the container and drive mechanism.
Regarding the backflow prevention mechanism “thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly,” Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 2, Flaherty in view of Finch discloses:
The drug delivery device of claim 1, wherein the at least one flow restrictor comprises a one-way valve (¶0093 – “one-way check valve”).  
Regarding claim 10, Flaherty discloses:
A backflow prevention mechanism (¶0093 – “one-way check valve”) for a drug delivery device (10; Fig. 18), the backflow prevention mechanism associated with at least one of a container (30), a fluid flow connection (720D), or a needle assembly (72) of the drug delivery device (10) (¶0093 – “distal fluid transport tube 720D may include a one-way check valve (not shown) to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40”), the backflow prevention mechanism (“one-way check valve”) comprising at least one flow restrictor (¶0093 – “one-way check valve”) to selectively restrict a fluid from flowing from the cannula (72) to the container (30) over an extended period of time after the needle assembly (72) delivers a cannula within a user's skin (¶0093 – “exit port assembly 70 includes a skin penetrating cannula 72, such as a hypodermic needle or a flexible cannula, as described above, in fluid communication with the distal fluid transport tube 720D and a cannula access septum 76,” which means that the one-way check valve prevents backflow as long as the cannula 72 is within a user’s skin).
Flaherty discloses all of the elements of the claim but is silent regarding restricting backflow “thereby reducing and/or eliminating clot formation.” However, Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 11, Flaherty in view of Finch discloses:
The backflow prevention mechanism of claim 10, wherein the at least one flow restrictor comprises a one-way valve (¶0093 – “one-way check valve”).  
Regarding claim 14, Flaherty discloses:
A method of preventing backflow in a drug delivery device (10; Fig. 2) having a backflow prevention mechanism, the drug delivery device (10) including a housing (20) defining a shell and an inner volume (Fig. 2 – inside of housing 20) and a container (30) at least partially disposed within the inner volume of the housing (20) and being adapted to contain a medicament to be administered to a user (¶0065 – reservoir 30 is filled or prefilled with the desired fluid/drug), the method comprising: at least partially disposing a drive mechanism (40) within the housing (20), the drive mechanism (40) adapted to exert a force to urge the medicament out of the container (30) (¶0067 – “the dispenser 40 is configured to create a driving or pumping force on the fluid passing therethrough”); at least partially disposing a needle assembly (703, 704) within the housing (20), the needle assembly (703, 704) adapted to insert a needle (704) or a trocar into the user's skin and to subsequently retract (Figs. 3, 5; ¶0068 – “penetrating member 704 is arranged to drive the cannula 703 through a patient's skin and into subcutaneous tissue of the patient, and then be withdrawn to leave the soft cannula 703 in place in the subcutaneous tissue”), thereby leaving a cannula (703) within the user's skin for a period of time at least until the drive mechanism (40) urges the medicament out the container; coupling a fluid flow connection (flow path defined by tube extending from drive mechanism 40 to the expanding and contracting members 710P, 710D) to the container (30) and the needle assembly (703, 704) to allow the medicament to flow from the container (30) to the needle assembly (703, 704).
Flaherty discloses all of the elements of the claim but is silent regarding “associating a backflow prevention mechanism with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor that restricts a fluid from flowing from the cannula to the container, thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.”
Regarding “associating a backflow prevention mechanism with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the cannula to the container,” Flaherty teaches a different embodiment of a drug delivery device (Fig. 18) which implements a one-way check valve in part of the fluid flow connection (720D) “to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40” (¶0093). Such a one-way check valve would be along the fluid path of the embodiment of Fig. 2 proximal to the connecting member (702) and would therefore prevent backflow from both the needle (704) and the cannula (703). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 2 to incorporate the backflow prevention mechanism in the form of a one-way valve taught by the embodiment of Fig. 18 in order to prevent fluid from entering the device and flowing backwards to the container and drive mechanism.
Regarding the backflow prevention mechanism “thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly,” Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 15, Flaherty in view of Finch discloses:
The method of claim 14, wherein associating the at least one backflow prevention mechanism comprises associating a one way valve (¶0093 – “one-way check valve”) with the at least one of the container, the fluid flow connection, or the needle assembly.
Claims 3, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Finch further in view of Forsell (US 2007/0233019).
Regarding claim 3, Flaherty in view of Finch discloses the drug delivery device of claim 2 but is silent regarding “the at least one flow restrictor comprises at least one of: a slit valve; an umbrella valve; a ball valve; 2Application No. 16/297,408Docket No.: 32263/52559 a duckbill valve; or a flap valve.” However, Forsell teaches a one-way valve in the form of a ball valve (6; Fig. 1; ¶0062). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one-way valve taught by Flaherty to be a ball valve as taught by Forsell in order to provide sufficient structure for allowing flow in one direction and preventing flow in the reverse direction.
Regarding claim 7, Flaherty in view of Finch discloses the drug delivery device of claim 1 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration within a needle assembly ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the backflow prevention mechanism to be within the needle assembly, as taught by Forsell, in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Regarding claim 12, Flaherty in view of Finch discloses the backflow prevention mechanism of claim 10 but is silent regarding “the at least one flow restrictor comprises at least one of: a slit valve; an umbrella valve; a ball valve; 2Application No. 16/297,408Docket No.: 32263/52559 a duckbill valve; or a flap valve.” However, Forsell teaches a one-way valve in the form of a ball valve (6; Fig. 1; ¶0062). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one-way valve taught by Flaherty to be a ball valve as taught by Forsell in order to provide sufficient structure for allowing flow in one direction and preventing flow in the reverse direction.
Regarding claim 18, Flaherty in view of Finch discloses the method of claim 14 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration within a needle assembly ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the backflow prevention mechanism to be within the needle assembly, as taught by Forsell, in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783